Smith, J.
"If any party, after giving nance to the adverse party as aforesaid, shall neglect or refuse to take a deposition, such adverse party shall be entitled to recover twenty-five cents a mile for actual travel of himself or his attorney, to attend the -same, by action on the case, unless seasonably notified in writing, signed by the party giving such notice, that such deposition will not be taken.” Revised Statutes-, eh. 188, sec. 22.
Under the foregoing statement, of facts, this action can be maintained; and the plaintiffs are entitled to, recover for the travel of their attorney-each way.